UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2007 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. Chase Growth Fund Chase Mid-Cap Growth Fund Annual Report Dated September 30, 2007 Chase Investment Counsel Corporation 300 Preston Avenue Suite 403 Charlottesville, Virginia 22902-5091 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chaseinv.com Chase Funds October 30, 2007 Dear Fellow Shareholder: We are pleased to present our combined annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX) for the period ending September 30, 2007.At the end of the third quarter, over 12,000 shareholders have $620 million invested in the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has grown to $30.8 million with over 200 shareholders.On January 28, 2007, we initiated a Substantial Investor Class of shares in the Chase Growth Fund (CHAIX) with a 0.25% lower annual operating expense ratio for direct shareholders who have invested $1 million or more.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our May 4th letter. Fund Performance Overview Our investment process combines fundamental, technical, and quantitative analysis. We seek good quality companies that are leaders in their industries and enjoy above average, sustainable earnings growth with strong balance sheets to support that growth.Both the Chase Growth Fund and the Chase Mid-Cap Growth Fund portfolios include a diversified group of companies that we believe represent relatively outstanding investment opportunities.The following is a discussion of the components and drivers of the performance of each fund, as well as how the characteristics of the underlying stocks compare with those in the S&P 500 and the Russell MidCap®Growth Index, respectively. Chase Growth Fund (CHASX and CHAIX) 6 months ended 9/30/07 1 year ended 9/30/07 Chase Growth Fund Class N (CHASX) 15.44% +18.79% Chase Growth Fund SI Class (CHAIX) 15.60% N/A Lipper Large Cap Growth Funds Index 13.47% +21.42% Russell 1000®Growth Index 11.35% +19.35% S&P 500 Index 8.44% +16.44% Lipper Analytics Services, Inc.1 ranked the Chase Growth Fund Class N Shares (based on total return) #4 out of 399, #362 out of 519, #255 out of 621 and #459 out of 728 funds in its Large Cap Growth Universe for the seven years, five years, three years and one year ended 9/30/07.Past performance is not a guarantee of future results. On September 30th the Chase Growth Fund was invested in 35 stocks, which on average were rated A+ quality by Value Line.They range in market capitalization from $12.2 billion (Rockwell Collins) to $513.4 billion (Exxon Mobil). The last twelve months have been characterized by a shifting external market environment.In the final quarter of 2006 and the early part of 2007, our performance lagged the benchmarks as we continued to focus on high-quality large cap growth companies with proven and consistent earnings growth trading at reasonable prices.These stocks were not rewarded in an environment that favored lower quality stocks and sectors that generally have less consistent, lower growth characteristics.Merrill Lynch Quantitative Strategy group reported that for the six months ended 3/31/07, lower quality stocks (“B or Worse”) returned 14.27%, substantially outperforming higher quality stocks (“B+ or Better”) which returned 7.73% over the same period. Chase Funds In the last six months, the Chase Growth Fund has outperformed the benchmarks and enjoyed strong absolute returns.The outperformance has taken place primarily since June.We were pleased with our performance in June and July, as the fund was down marginally (less than 0.50%) in both of these months, significantly less than the decline in the benchmarks.We benefited from the repricing of risk that resulted in a flight to higher quality, more fundamentally sound growth companies.During this period we were also helped by our relatively low weightings (from reductions that began in April) in the consumer discretionary and financial sectors, but individual stock selection, which was strong across all the major sectors, was the main driver of relative returns.After the market bottomed in mid-August, our stocks continued to outperform through the end of September.For the twelve months ended September 30th, our five best performing stocks were Garmin Ltd. +78.21%, Potash Corp. +72.18%, Precision Castparts Corp. +49.34%, EMC Corp. +44.98% and America Movil ADR +43.52%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the S&P500.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 23% vs. 11% for the S&P 500.They are more profitable with a Return on Equity of 29% vs. 17%, and have stronger balance sheets with Debt to Total Capital of only 23% vs. 40%.Even with higher earnings growth rates they only sell at a 5% higher price/earnings multiple as the S&P 500 (17.8X vs. 16.9X) based on 2008 estimated earnings.Relative to their earnings growth and earnings reinvestment rates we believe “Chase” stocks offer significantly better value than those in the S&P 500.Our stocks are selling at only 0.78 times their five-year historical growth rates compared to 1.48 times for the S&P 500 and 0.82 times their projected reinvestment rates compared to 1.85 times for the S&P 500. September 30, 2007 CHASE GROWTH FUND STOCKS vs. S&P 500 Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data and is not a prediction of future results for the Fund or companies held in the Fund's portfolio. September 30, 2007 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate 2 Chase Funds Chase Mid-Cap Growth Fund (CHAMX) 6 months ended 9/30/07 1 year ended 9/30/07 Chase Mid-Cap Growth Fund (CHAMX) 15.44% +20.57% Lipper MidCap Growth Funds Index 13.47% +30.80% Russell Midcap®Growth Index 11.35% +21.22% Lipper Analytics Services, Inc.1 ranked the Chase Mid-Cap Growth Fund (based on total return) #344 out of 392, #324 out of 485 funds and #457 out of 609 in its Mid-Cap Growth Fund Universe for the five years, three years and one year ended 9/30/07.Past performance is not a guarantee of future results. On September 30th the Chase Mid-Cap Growth Fund was invested in 39 stocks, which on average were rated B++ quality by Value Line.They range in market capitalization from $991 million (Amcol International Corp.) to $25.9 billion (Garmin Ltd.). The performance pattern for the Chase Mid-Cap Growth Fund has been similar to that of the Chase Growth Fund over the last twelve months.We underperformed the benchmarks during the rally at the end of last year that favored lower quality stocks, but have participated in the strong market in 2007. Like the Chase Growth Fund, the Chase Mid-Cap Growth Fund has also enjoyed strong absolute returns over the last 6 months.We were pleased with our performance relative to the Russell Midcap®Growth during the positive periods and equally pleased with our strong relative performance during some of the weaker periods during the summer.We feel that we have been able to identify opportunities in higher-quality midcap growth stocks that trade at reasonable prices, and we have been able to achieve strong returns without sacrificing our high standards in terms of quality, valuation, diversification, and while avoiding overly-speculative situations.One of the largest contributors to relative performance during the period was stock selections within the consumer discretionary sector.This was a result of some highly successful stock picks (Gamestop, Garmin, Priceline.com, and ITT Educational were some of the best), avoidance of some of the weakest areas such as homebuilders, and a willingness to sell some positions as they weakened in our technical and fundamental work.For the twelve months ended September 30th, our five best performing stocks were VMWare +155.30%, Priceline Com Inc. +112.46%, Garmin Ltd. +92.06%, ITT Educational +74.59, and Precision Castparts Corp. +73.02%.While the performance of VMWare following their IPO in August was impressive, its positive impact on the portfolio was limited by the small allocation we were able to obtain in this very popular new issue. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.Chase Mid-Cap Growth Fund stocks have characteristics similar to those in the Chase Growth Fund.They enjoy greater five-year average annual earnings per share growth rates of 27% vs. 21% for the Russell Midcap® Growth Index.They have stronger balance sheets with Debt to Total Capital of only 26% vs. 42%.Even with higher earnings growth rates they sell at only a 2.6% premium to the price/earnings multiple of the Russell Midcap® Growth Index (20.0X vs. 19.5X) based on 2008 estimated earnings.Relative to their earnings growth and earnings reinvestment rates we believe these “Chase” stocks also offer significantly better value than those in the Russell Midcap® Growth Index.Our mid-cap stocks are selling at only 0.75 times their five-year historical growth rates compared to 0.92 times for the Russell Midcap® Growth Index and 0.88 times their projected reinvestment rates compared to 1.01 times for the Russell Midcap® Growth Index. 3 Chase Funds September 30, 2007 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data and is not a prediction of future results for the Fund or companies held in the Fund's portfolio. September 30, 2007 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Market Outlook Chase Investment Counsel Corporation’s investment process is bottom up and driven by our security selection methodology.For shareholders who are interested in the economic and market outlook, we feel that the best way for our firm to provide this information is by presenting a thorough, and well researched compilation of relevant factors that we believe could influence the market over the near term. Positive Factors • There have been 16 Pre-Presidential Election year gains in a row since 1939.The stock market has been buoyed by massive excess liquidity and relatively low interest rates.BCA Research’s Fair Value Model based on 10-Year Government Bond Yields, cash rates, commodity prices and real estate recently indicated that even if 10-year Treasuries hit 6% (now 4.5%), stocks would still be inexpensive compared to competing assets.Shadowstats.com estimates that in August the Federal Reserve Board was increasing M-3, which is the broadest measurement of the money supply, at an annualized rate of 14%.Although slowing, we estimate corporate earnings will increase at mid single digit rates in 2007.August Personal incomes climbed 6.8% year over year.September’s Association of Purchasing Management index was 52.0% still indicative of expansion. • The January Barometer, which predicts an up year in 2007 based on the S&P 500 being up in January, has been 92.3% accurate since 1950.Between 1957 and 2004 large cap equities enjoyed an average 23.8% return in the third year of each four-year presidential term or nearly triple the average return for the other three years. 4 Chase Funds • $485 billion cash acquisitions of public companies year-to-date as of 9/26 and the net supply shrink of $375 billion are running way ahead of previous records according to the Leuthold Group.FactSet Mergerstat.com tabulates M&A (mergers and acquisitions) which through 8/9 involved 6,587 deals worth $1,152.9 billion on track to become a yearly record rivaling the 15% of Gross Domestic Product M&A reached during the 2000 bubble. • Stocks did not have their normal mid-term election year decline in 2006 which should reduce their recovery/rise potential this year, but we are mindful that since 1914 from the lows of the 22 mid-term years the Dow Jones Industrial Average (DJIA) rose 50% on average to its high in the subsequent pre-presidential election years.That would be equivalent to DJIA 16,000 in 2007! • In April all three Dow Jones Averages – Industrials, Transports, and Utilities –simultaneously closed at record highs.As Richard Russell (Dow Theory Letter) emphasizes, that action is extremely rare and very bullish.It suggests a long term boom due to unbridled asset inflation based on unrestrained monetary and credit expansion. • This is an extraordinary international bull market supported by excess liquidity resulting in a flight from the dollar and other fiat currencies into hard assets and equities.With two discount rate cuts in a row the “Two Tumbles and a Jump” Monetary Buy indicator is in effect. • With all of the negative headlines and discussion, it’s favorable that the market has maintained its upward trend. Risk Factors • Lowry’s Reports Intermediate Trend Buy-signal remained in effect from 8/30/06 until 7/24/07 when Selling Pressure Index rose above the Buying Power Index and abruptly reversed Lowry’s positive outlook.Lowry believes “it is possible that the popping of a real estate bubble, a credit bubble, a hedge fund start-up bubble, a private equity bubble, and the elimination of the uptick rule on short sales may have accelerated the usual, more gradual process of deterioration typically found near the end of bull markets.”The rally since mid-August has been very selective.The New York Stock Exchange Operating-Company-Only Advance-Decline Line regained only 20% of its July-August losses and showed no net improvement for September.So far the impetus for the current rally has resulted from a decline in Selling Pressure; the Buying Power Index has actually fallen to a six month low, a pattern which often turns into a bull trap. • Absolute equity valuations remain historically high.On August 31st, Ned Davis Research (NDR) estimated total common stock market capitalization (currently 4,800 U.S. common stocks) stood at 124.7% of nominal GDP; down 28% from its 3/31/2000 historic peak of 174.0%, but higher than the peaks of 86.6% and 79.4% in 1929 and 1973.However, other measures such as price/earnings, relative yields, and book values are not as overpriced. • Risks include excess worldwide capacity and higher interest rates that mean increased credit card, auto, and mortgage payments.On June 30th, the total credit market debt of $46.6 trillion was at a record 338% of GDP.Record high household mortgage debt includes about $800 billion of adjustable rate mortgages that Bank of America estimates will be reset at higher rates over the next twelve months with a peak in 1Q08.As mortgage defaults rise more than expected, the huge credit derivative market which some estimates put at ten times outstanding debt could be negatively impacted.At year end 2006 derivatives at U.S. commercial banks alone were $131.5 trillion, nearly 10 times our GDP.The Bank of International Settlements estimates total global derivatives were $415 trillion at the end of 2006 (up nearly 40% year-over-year) or 31 times the size of the US economy.No one knows the potential risk of these derivatives.While CDOs (collateralized debt obligations) and derivatives help spread risks broadly, they don’t eliminate risk and they often encourage risk taking.Warren Buffet has referred to them as “financial weapons of mass destruction” The Federal Reserve was concerned enough about economic growth and financial conditions that the Open Market Committee lowered the federal funds rate and the discount rate by 50 basis points on September 18. 5 Chase Funds • Hedge Funds, which account for almost 50% of stock trading, are very short term oriented and have estimated assets vs. their exposure leveraged at about 2-1/2 to 1.The four largest securities firms financed $4.4 trillion of assets with only $129.4 billion of their shareholders equity, leverage of 25.5 to 1.As the market reprices risk, leverage works against those institutions and many of the announced M&A/private equity deals.With only 3.6% in cash equivalents, mutual funds appear overly bullish. • While mortgage equity withdrawals were still running at an annualized rate of $494 billion in Q2, the ISI Group expects it to decline to $100 billion, a drag on future consumer spending equivalent to -0.5% to -1.0% of GDP. • Residential building permits plunged 24.5% year-over-year in August and National Association of Realtors reported that August sales fell to a five year low.August inventories of unsold homes rose to 4.5 million, a 16-year high.The S&P/Case-Shiller national home price index fell 3.2% in Q2, the steepest drop since WWII.The median new home price is still more than two standard deviations over the mean relative to the median income (Chart NDR’s 8/31/07).By historical norms homes are just plain overvalued.The homebuilding decline and layoffs are just beginning to impact the economy. • Geopolitical uncertainties, especially in Iran and Iraq, remain high, along with the uncertainties of a new Congress and the forthcoming Presidential election. • There is increasing evidence that the expected soft landing may turn into a recession.In addition to a more sustained decline in housing, the August Conference Board survey found just 6.3% of households planned to buy a vehicle in the next six months, close to the lowest level in 30 years.Institutional Strategy & Investment’s Economic Diffussion Index for the G6 economies was negative (-0.6) near the end of September indicating a possible global slump. Perspective • Our investment process combines fundamental, technical, and quantitative analysis to control risk and build sound portfolios which we believe gives us a good balance between our goal of making money and preserving capital.For perspective, CHASX was the 4th best performer for the seven years ended 9/30/07 in the Lipper Large Cap Growth Universe of 399 funds.We continue to emphasize high quality, profitable, growing companies with reasonable price/earnings to growth rates and strong fundamentals. Conclusion • For over a year we have warned about the stock market’s vulnerability to the unwinding of huge financial engineering, derivatives, the debt bubble, heavily leveraged hedge funds, a private equity bubble, the housing bubble, and excess global liquidity.We are mindful that since 1856 there has been a substantial decline in every decade starting in either the 6th or 7th years.As discussed in Growth Fund Guide, since World War II those declines have averaged 24%.We believe any such correction this year will not exceed 15-20%.We currently believe the August 16th intra day lows (DJIA 12,518, S&P 500 1,371) could hold, but history suggests those lows will be tested probably before mid-November.By 9/13 the average stock in the 1,932 Individual Stock Perspectives/Ned Davis Research Universe was already down 19.2% from their 52 week highs.With the huge amount of worldwide liquidity seeking equity investments and institutional investors demonstrating a huge appetite for risk and the rapid growth in the rest of the world (where billions of people are newly experiencing the benefits of capitalism) offsetting a U. S. slowdown, if the central banks are successful in restoring investor confidence we may just stay in a broad trading range.Alternatively, if we do have a substantial intermediate decline, we believe it will be a buying opportunity as we do not think we have experienced the final very speculative phase of this secular bull market. 6 Chase Funds • In 2000 94% of all the money in ETFs and sector funds was in NDR categorized growth funds.Since then, by style, Value generally outperformed Growth until May ’07.On September 28th that ratio was 49.5%, close to the record low and well below its 16 year mean of 62%.With growth stocks clearly underweighted we believe they should perform well.Leuthold/Weeden’s analysis uses their High P/E stocks as a proxy for Large Cap Growth and their Low P/E stocks as a proxy for Large Cap Value.The relative P/E ratio of those two groups was recently 1.79 or in the lowest quintile (10th percentile) of its historical distribution, clearly indicating that Growth is historically cheap relative to Value.In view of the current risks, we continue to emphasize high quality companies.We are placing more emphasis on companies which have sizeable, rapidly growing foreign operations.The type of economic slowdown and transition from speculation to fundamentals and sound values which we are experiencing has historically favored reasonably priced high quality, large cap stocks.We believe our equity portfolios are positioned to perform well in that environment. Chase Investment Counsel Corp. manages over $6 billion for clients in 38 states.The Chase Growth Fund (CHASX & CHAIX) and our Chase Mid-Cap Growth Fund (CHAMX) are managed by the same investment team, headed by David Scott, Chief Investment Officer, and Portfolio Manager Brian Lazorishak, that manages our large separate accounts.As a moderate size firm, we have much more flexibility in buying and selling large and mid-cap stocks without a significant market impact. To discourage even legal short term trading, which disrupts portfolio management and increases expenses for long-term investors, we impose a 2% fee on sales of shares in either fund held less than 60 days, computed on a first-in, first-out basis.Such fees remain in the fund for the benefit of all shareholders.As the assets in the Chase Growth Fund have grown, the expense ratio has continued to decline and is now at 1.17% on an annualized basis for the Class N (CHASX) shares; 0.92% for Substantial Investor Class (CHAIX) shares.On the Chase Mid-Cap Growth Fund, our expense ratio remains capped at 1.48%; we plan to waive front-end commissions through 2008 and there are no annual 12-b-1 fees on either of our funds. We assure you that we will be working very hard to find, analyze and invest in relatively attractive, good quality stocks.The officers and employees of Chase Investment Counsel Corporation appreciate your confidence and we look forward to a long investment relationship together.Listed below are the 10 largest holdings of each fund as of September 30, 2007. TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. EMC Corp. 1. ITT Corp. 2. Oracle Corp. 2. Autodesk Inc. 3. Schlumberger Ltd. 3. Rockwell Collins Inc. 4. Cisco Systems Inc. 4. St. Jude Med Inc. 5. Hewlett Packard Co. 5. Jacobs Engineering Group Inc. 6. United Technologies Corp. 6. Cameron International Corp. 7. Deere & Co. 7. Anixter Inc. 8. America Movil SAB de CV ADR 8. Airgas Inc. 9. Coca Cola Co. 9. Micros Systems Inc. 10. IBM 10. Precision Castparts Corp. Derwood S. Chase, Jr., CIC, President David B. Scott, CFA, Chief Investment Officer Chase Investment Counsel Corporation Chase Investment Counsel Corporation 7 Chase Funds The Chase Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company, and it may be obtained by calling 888-861-7556 or visiting www.chaseinv.com.Read it carefully before investing. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. You cannot invest directly in an index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc.Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period; this calculation does not include sales charges. You cannot invest directly in an index. The Russell 1000®Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. You cannot invest directly in an index. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index.You cannot invest directly in an index. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends.You cannot invest directly in an index. 1 Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of Funds with similar investment objectives.Ranking for the periods shown include dividends and distributions reinvested and do not reflect sales charges.Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. References to other funds should not be interpreted as an offer of these securities. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Fund holdings are subject to change and are not a recommendation to buy or sell any security. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Beta is a quantitative measure of the volatility of a given stock relative to the overall market. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Weighted Average Market Capital:Market capitalization is the value of a company where market cap is calculated by multiplying the number of outstanding shares by the current share price.Weighted average market capitalization represents an average market cap, where securities with larger market caps are weighted more heavily than those with smaller market caps.Represents average weighted average market cap on the securities in the portfolio, not the actual weighted average market cap on the portfolio. Debt to total capital-ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Basis point is a unit that is equal to 1/100th of 1%. Quasar Distributors, LLC, Distributor.(11/07) 8 Chase Funds ALLOCATION OF PORTFOLIO ASSETS at September 30, 2007 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund EXPENSE EXAMPLE at September 30, 2007 (Unaudited) As a shareholder of the Fund(s), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund(s) and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07 – 9/30/07). 9 Chase Funds EXPENSE EXAMPLE at September 30, 2007 (Unaudited), Continued Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% in the Chase Mid-Cap Growth Fund, per the advisory agreement. Although the Fund(s) charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/07 Value 9/30/07 Period 4/1/07 – 9/30/07* Chase Growth Fund (Class N Shares) Actual $1,000.00 $1,154.40 $6.26 Hypothetical (5% return before expenses) $1,000.00 $1,019.25 $5.87 * Expenses are equal to the Fund’s annualized expense ratio of 1.16% for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/07 Value 9/30/07 Period 4/1/07 – 9/30/07* Chase Growth Fund (Substantial Investor Class Shares) Actual $1,000.00 $1,156.00 $4.92 Hypothetical (5% return before expenses) $1,000.00 $1,020.51 $4.61 * Expenses are equal to the Fund’s annualized expense ratio of 0.91% for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/07 Value 9/30/07 Period 4/1/07 – 9/30/07* Chase Mid-Cap Growth Fund (Class A Shares) Actual $1,000.00 $1,146.50 $7.96 Hypothetical (5% return before expenses) $1,000.00 $1,017.65 $7.49 * Expenses are equal to the Fund’s annualized expense ratio of 1.48% for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 10 Chase Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Growth Fund – Class N Shares versus the S&P 500 Index, Russell 1000® Growth Index and the Lipper Large Cap Growth Fund Index. One Three Five Since Inception Since Inception Average Annual Total Return as of Sept. 30, 2007 Year Years Years (12/2/97) (1/29/07) Chase Growth Fund – Class N Shares 18.79% 12.51% 11.59% 9.03% — Chase Growth Fund – Substantial Investor Class Shares — 16.75% S&P 500 Index 16.44% 13.14% 15.45% 6.38% 8.85% Russell 1000® Growth Index 19.35% 12.20% 13.84% 3.94% 11.18% Lipper Large Cap Growth Funds Index 21.42% 12.41% 12.95% 3.65% 13.13% Total Annual Fund Operating Expenses: Class N Shares – 1.18%; Substantial Investor Class Shares – 0.93% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chaseinv.com. Returns reflect reinvestment of dividends and capital gains distributions.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held less than 60 days.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The Fund is discontinuing the use of this index.Because the S&P 500 Index includes both value and growth stocks, the Advisor believes this index is not a good benchmark for the Chase Growth Fund. The Russell 1000®Growth Index contains those securities in the Russell 1000®Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-earnings ratios, lower dividend yields and higher forecasted growth rates. The Lipper Large Cap Growth Funds Index measures the performance of 30 of the largest funds in the large cap growth category as tracked by Lipper, Inc.The Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1,500 Index.Large cap growth funds normally invest in companies with long-term earnings expected to grow significantly faster than the earnings of the stocks represented in a major unmanaged stock index.These funds will normally have an above-average price-to-earnings ratio, price-to-book ratio, and three-year sales-per-share growth value, compared to the S&P 500 Index.The funds in this index have a similar investment objective as the Chase Growth Fund. 11 Chase Mid-Cap Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Mid-Cap Growth Fund versus the Russell MidCap® Growth Index. One Three Five Since Inception Average Annual Total Return as of Sept. 30, 2007 Year Years Years (9/1/02) Chase Mid-Cap Growth Fund 20.57% 15.40% 14.10% 13.35% Russell MidCap® Growth Index 21.22% 17.01% 20.39% 18.10% Total Annual Fund Operating Expenses – 1.62% Net Annual Fund Operating Expenses – 1.48% (net of contractual waiver thru 1/28/08 and does not include acquired fund fees and expenses) Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chaseinv.com. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held less than 60 days.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell MidCap® Growth Index measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. 12 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2007 Shares COMMON STOCKS:98.4% Value Aerospace/Aircraft:2.0% 82,500 Precision Castparts Corp. $ 12,208,350 Beverage:4.0% 435,300 The Coca-Cola Co. 25,016,691 Chemicals - Fertilizers:1.7% 101,400 Potash Corporation of Saskatchewan Inc.+ 10,717,980 Chemicals - Specialty:2.4% 180,100 Praxair, Inc. 15,085,176 Computer Hardware:8.2% 528,000 Hewlett-Packard Co. 26,289,120 208,500 International Business Machines Corp. 24,561,300 50,850,420 Computer - Networking:4.3% 813,000 Cisco Systems, Inc.* 26,918,430 Computer Software & Services:4.5% 1,295,000 Oracle Corp.* 28,036,750 Computer - Storage:4.7% 1,409,500 EMC Corp.* 29,317,600 Conglomerates:9.6% 166,600 3M Co. 15,590,428 299,500 Honeywell International Inc. 17,811,265 323,800 United Technologies Corp. 26,059,424 59,461,117 Defense:7.6% 149,900 General Dynamics Corp. 12,662,053 156,300 Lockheed Martin Corp. 16,956,987 241,800 Rockwell Collins, Inc. 17,661,072 47,280,112 Drugs - Generic:3.0% 414,200 Teva Pharmaceutical Industries Ltd. - ADR 18,419,474 The accompanying notes are an integral part of these financial statements. 13 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares Value Energy/Integrated:3.5% 233,600 Exxon Mobil Corp. $ 21,622,016 Energy/Oil Service:8.4% 79,400 National-Oilwell Varco Inc.* 11,473,300 266,200 Schlumberger Ltd. 27,951,000 110,400 Transocean Inc.* 12,480,720 51,905,020 Health Care Services:2.0% 225,900 Express Scripts, Inc.* 12,609,738 Machinery:5.8% 128,200 Danaher Corp. 10,603,422 172,100 Deere & Co. 25,543,082 36,146,504 Medical Products:6.9% 374,400 Baxter International, Inc. 21,071,232 193,500 St. Jude Medical, Inc.* 8,527,545 188,100 Stryker Corp. 12,933,756 42,532,533 Medical Supplies:1.0% 75,800 Becton, Dickinson and Co. 6,219,390 Restaurants:3.9% 439,800 McDonald’s Corp. 23,955,906 Retail - Drug Stores:1.7% 270,100 CVS/Caremark Corp. 10,704,063 Semiconductors:1.2% 207,150 NVIDIA Corp.* 7,507,116 Service Companies:1.2% 176,700 Accenture Ltd. - Class A 7,112,175 Telecommunication Equipment:2.5% 414,604 Nokia Corp. - ADS 15,725,930 The accompanying notes are an integral part of these financial statements. 14 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares Value Wireless Telecommunication:8.3% 397,900 America Movil SAB de CV - ADR $ 25,465,600 117,000 China Mobile Ltd. - ADR 9,598,680 236,500 Mobile TeleSystems - ADR 16,391,815 51,456,095 Total Common Stocks (Cost $494,958,001) 610,808,586 SHORT-TERM INVESTMENTS:1.0% 6,555,291 Federated Treasury Cash Series II Fund 6,555,291 Total Short-Term Investments (Cost $6,555,291) 6,555,291 Total Investments in Securities (Cost $501,513,292):99.4% 617,363,877 Other Assets in Excess of Liabilities:0.6% 3,588,355 Net Assets:100.0% $ 620,952,232 ADR - American Depositary Receipt ADS - American Depositary Share * Non-income producing security. + U.S. traded security of a foreign issuer. The accompanying notes are an integral part of these financial statements. 15 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2007 Shares COMMON STOCKS:98.4% Value Aerospace/Aircraft:3.2% 6,700 Precision Castparts Corp. $ 991,466 Beverage:2.5% 13,400 Hansen Natural Corp.* 759,512 Biotechnology:1.0% 4,900 Techne Corp.* 309,092 Chemicals - Specialty:6.4% 19,500 Airgas, Inc. 1,006,785 19,600 Sigma-Aldrich Corp. 955,304 1,962,089 Computer Software & Services:6.9% 22,500 Autodesk, Inc.* 1,124,325 15,300 MICROS Systems, Inc.* 995,571 2,119,896 Conglomerates:3.9% 17,800 ITT Corp. 1,209,154 Containers:2.7% 15,400 Ball Corp. 827,750 Defense:5.5% 5,300 Alliant Techsystems Inc.* 579,290 15,300 Rockwell Collins, Inc. 1,117,512 1,696,802 Educational Services:1.6% 4,100 ITT Educational Services, Inc.* 498,929 Electrical Equipment:6.2% 20,700 Ametek, Inc. 894,654 12,400 Anixter International, Inc.* 1,022,380 1,917,034 Electronics:5.4% 5,800 Garmin Ltd. 692,520 24,900 Trimble Navigation Ltd.* 976,329 1,668,849 The accompanying notes are an integral part of these financial statements. 16 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares Value Energy/Oil
